Name: 95/56/EC: Council Decision of 6 March 1995 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community, on the one part, and the Government of Denmark and the Home Government of the Faroe Islands, on the other part, amending Tables I and II of the Annex to Protocol 1 of the Agreement between the European Economic Community of the one part and the Government of Denmark and the Home Government of the Faroe Islands of the other part signed on 2 December 1991
 Type: Decision
 Subject Matter: Europe;  fisheries;  European construction;  tariff policy;  international trade
 Date Published: 1995-03-10

 Avis juridique important|31995D005695/56/EC: Council Decision of 6 March 1995 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community, on the one part, and the Government of Denmark and the Home Government of the Faroe Islands, on the other part, amending Tables I and II of the Annex to Protocol 1 of the Agreement between the European Economic Community of the one part and the Government of Denmark and the Home Government of the Faroe Islands of the other part signed on 2 December 1991 Official Journal L 054 , 10/03/1995 P. 0025 - 0025COUNCIL DECISION of 6 March 1995 on the conclusion of an Agreement in the form of an exchange of letters between the European Community, on the one part, and the Government of Denmark and the Home Government of the Faeroe Islands, on the other part, amending Tables I and II of the Annex to Protocol 1 of the Agreement between the European Economic Community of the one part and the Government of Denmark and the Home Government of the Faeroe Islands of the other part signed on 2 December 1991 (95/56/EC) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113, in conjunction with the first sentence of Article 228 (2) thereof,Having regard to the proposal from the Commission,Whereas the Agreement between the European Economic Community of the one part and the Government of Denmark and the Home Government of the Faeroe Islands of the other part signed on 2 December 1991 (1) contains a Joint Declaration concerning its review in keeping with the development of EC-EFTA trade relations; whereas following a request by the Faeroe authorities it is necessary to amend Tables I and II of the Annex to Protocol 1 of the Agreement,HAS DECIDED AS FOLLOWS:Article 1 The Agreement in the form of an exchange of letters between the European Community, on the one part, and the Government of Denmark and the Home Government of the Faeroe Islands, on the other part, amending Tables I and II of the Annex to Protocol 1 of the Agreement between the European Economic Community of the one part and the Government of Denmark and the Home Government of the Faeroe Islands of the other part signed on 2 December 1991 is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community (2).Done at Brussels, 6 March 1995.For the CouncilThe PresidentA. JUPPÃ (1) OJ No L 371, 31. 12. 1991, p. 1.(2) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.